
	

115 HR 1702 : Small Business Development Centers Improvement Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1702
		IN THE SENATE OF THE UNITED STATES
		May 9, 2018Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to improve the small business development centers program, and for
			 other purposes.
	
	
 1.Short titleThis subtitle may be cited as the Small Business Development Centers Improvement Act of 2018. 2.Use of authorized entrepreneurial development programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 47 as section 48; and (2)by inserting after section 46 the following new section:
				
					47.Use of authorized entrepreneurial development programs
						(a)Expanded support for entrepreneurs
 (1)In generalNotwithstanding any other provision of law, the Administrator shall only deliver entrepreneurial development services, entrepreneurial education, support for the development and maintenance of clusters, or business training through a program authorized under—
 (A)section 7(j), 7(m), 8(a), 8(b)(1), 21, 22, 29, or 32 of this Act; or (B)sections 358 or 389 of the Small Business Investment Act of 1958.
 (2)ExceptionThis section shall not apply to services provided to assist small business concerns owned by an Indian tribe (as such term is defined in section 8(a)(13)).
 (b)Annual reportBeginning on the first December 1 after the date of the enactment of this subsection, the Administrator shall annually report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on all entrepreneurial development activities undertaken in the current fiscal year through a program described in subsection (a). Such report shall include—
 (1)a description and operating details for each program and activity; (2)operating circulars, manuals, and standard operating procedures for each program and activity;
 (3)a description of the process used to award grants under each program and activity; (4)a list of all awardees, contractors, and vendors (including organization name and location) and the amount of awards for the current fiscal year for each program and activity;
 (5)the amount of funding obligated for the current fiscal year for each program and activity; and (6)the names and titles for those individuals responsible for each program and activity..
 3.Marketing of servicesSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:  (o)No prohibition of marketing of servicesThe Administrator shall not prohibit applicants receiving grants under this section from marketing and advertising their services to individuals and small business concerns..
		4.Data collection
 (a)In generalSection 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) is amended— (1)by striking as provided in this section and and inserting as provided in this section,; and
 (2)by inserting before the period at the end the following: , and (iv) governing data collection activities related to applicants receiving grants under this section.
 (b)Annual report on data collectionSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 3 of this Act, is further amended by adding at the end the following:
				
 (p)Annual report on data collectionThe Administrator shall report annually to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on any data collection activities related to the Small Business Development Center Program..
			(c)Working group To improve data collection
 (1)Establishment and studyThe Administrator of the Small Business Administration shall establish a group to be known as the Data Collection Working Group  consisting of members from entrepreneurial development grant recipients associations and organizations and officials from the Small Business Administration, to carry out a study to determine the best way to capture data collection and create or revise existing systems dedicated to data collection.
 (2)ReportNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Data Collection Working Group shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate containing the findings and determinations made in carrying out the study required under paragraph (1), including—
 (A)recommendations for revising existing data collection practices; and (B)a proposed plan for the Small Business Administration to implement such recommendations.
 5.Fees from private partnerships and cosponsorshipsSection 21(a)(3) of the Small Business Act (15 U.S.C. 648(a)(3)(C)), as amended by section 4, is further amended by adding at the end the following:
			
 (D)Fees from private partnerships and cosponsorshipsA small business development center that participates in a private partnership or cosponsorship with the Administration shall not be prohibited from collecting fees or other income related to the operation of such a private partnership or cosponsorship..
 6.Equity for small business development centersSubclause (I) of section 21(a)(4)(C)(v) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(v)) is amended to read as follows:
			
 (I)In generalOf the amounts made available in any fiscal year to carry out this section, not more than $600,000 may be used by the Administration to pay expenses enumerated in subparagraphs (B) through (D) of section 20(a)(1)..
 7.Confidentiality requirementsSection 21(a)(7)(A) of the Small Business Act (15 U.S.C. 648(a)(7)(A)) is amended by inserting after under this section the following: to any State, local, or Federal agency, or to any third party.
		8.Limitation on award of grants to small business development centers
 (a)In generalSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 4, is further amended— (1)in subsection (a)(1), by striking any women's business center operating pursuant to section 29,; and
 (2)by adding at the end the following:  (q)Limitation on award of grantsExcept for not-for-profit institutions of higher education, and notwithstanding any other provision of law, the Administrator may not award grants (including contracts and cooperative agreements) under this section to any entity other than those that received grants (including contracts and cooperative agreements) under this section prior to the date of the enactment of this subsection, and that seek to renew such grants (including contracts and cooperative agreements) after such date..
 (b)Rule of ConstructionThe amendments made by this section may not be construed as prohibiting a women’s business center (as described under section 29 of the Small Business Act (15 U.S.C. 656)) from receiving a subgrant from an entity receiving a grant under section 21 of the Small Business Act (15 U.S.C. 648).
			
	Passed the House of Representatives May 8, 2018.Karen L. Haas,Clerk
